The opinion of the court was delivered by
Collamer, J.
— The plaintiff sold to the defendant property which the defendant had previously received as plaintiff’s agent. This clearly authorised the plaintiff to charge it on book. This does not fall within the doctrine that articles, not chargeable at the time of delivery, cannot become so by a subsequent contingency. If it were so, no property could be sold and charged which the vendee then held as bailee. *15Neither does the fact that some of the articles might have been sold by the defendant, as agent, before he agreed to be the purchaser, alter the right to charge. When, by the agreement of the parties, the agency of the defendant was rescinded, and the defendant became a purchaser, then the plaintiff had all the rights of a vendor, including the right to charge on book. It is the same as any case where, by the agreement of the parties, a charge is transferred on book from one man to another.
Judgment affirmed.